      Case 1:18-cv-01946-DKC Document 33 Filed 04/21/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
MAURLANNA BRAXTON, et al.
                                   :

     v.                            :   Civil Action No. DKC 18-1946

                                   :
KENNETH ATONIO JACKSON, et al.
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution the Request for

Entry of Default filed by Plaintiffs Maurlanna Braxton, Brittany

Scott, and Stephanie Gamble.      The issues have been briefed, and

the court now rules, no hearing being deemed necessary.               Local

Rule 105.6.   For the following reasons, the request for entry of

default will be granted.

I.   Background

     The underlying factual and procedural history of this case

is recited in the court’s September 20, 2019 Memorandum Opinion,

(ECF No. 21), and will not be repeated here.           In that opinion,

this court granted Plaintiffs’ motion for alternative service as

to Defendant Dione Rodman, stating in an ensuing order that:

          Plaintiffs  shall   serve   Defendant  Dione
          Rodman by mailing a copy of the summons and
          all documents submitted in this matter via
          U.S. Mail, First Class, Postage Prepaid to
          4100 E. Lombard Street, Baltimore, MD 21224.
          Service shall be effective upon mailing and
          will be evidenced by a Declaration of
         Case 1:18-cv-01946-DKC Document 33 Filed 04/21/20 Page 2 of 4



                Counsel submitted to this                Court     affirming
                compliance with the above.

(ECF    No.     22).     Almost       exactly      one    year     prior,     this   court

approved a motion for alternative service on Defendant Kenneth

Jackson, allowing service by mail at the same address: 4100 E.

Lombard Street, Baltimore, MD 21224.                     (ECF No. 11).        Subsequent

to each of these orders, Plaintiffs effected alternative service

on    each    of    Defendants       Jackson     and     Rodman:      Mr.     Jackson    on

September 19, 2018, (ECF No. 12), and Ms. Rodman on October 31,

2019, (ECF No. 26).

        While neither Defendant has answered the complaint, both

Ms. Rodman and Mr. Jackson have filed motions to dismiss:                               Mr.

Jackson on January 17, 2019, (ECF No. 15) and Ms. Rodman on

March 7, 2019, (ECF No. 18).               Each of these motions were granted

in part and denied in part in the court’s recent memorandum

opinion.        (ECF No. 21).         As a result, Mr. Jackson’s answer was

due on October 21, 2019, and Ms. Rodman’s answer was due on

November 21, 2019.

II.     Clerk’s Entry of Default

        Under      Federal    Rule    of   Civil    Procedure        55(a),    “[w]hen    a

party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is

shown    by     affidavit      or    otherwise,        the   clerk    must     enter    the

party’s default.”            “It is axiomatic that service of process must


                                             2
         Case 1:18-cv-01946-DKC Document 33 Filed 04/21/20 Page 3 of 4



be effective under the [Fed.R.Civ.P.] before a default ... may

be entered against a defendant.”                  Md. State Firemen’s Ass'n v.

Chaves, 166 F.R.D. 353, 354 (D. Md. 1996).                    Plaintiff bears the

burden of establishing that service of process was effective.

Ayres v. Ocwen Loan Servicing, LLC, 129 F.Supp.3d 249, 261 (D.

Md. 2015).       Plaintiffs have now served both Defendants Jackson

and Rodman by the means of alternative service approved by this

court.       Therefore, there is no question that service on each

Defendant was effective.

        With   the    prerequisite     of       effective    service   established,

entry of default is left to the discretion of the court.                        Dow v.

Jones, 232 F.Supp.2d 491, 494 (D.Md.2002).                     The United States

Court of Appeals for the Fourth Circuit has a “strong policy”

that “cases be decided on their merits,” Dow, 232 F.Supp.2d at

494–95 (citing United States v. Shaffer Equip. Co., 11 F.3d 450,

453   (4th     Cir.   1993)),   when    a       defendant    does    not   answer    a

complaint after denial of a motion to dismiss, even when served

with the request for entry of default, there really is little

choice.        S.E.C. v. Lawbaugh, 359 F.Supp.2d 418, 421-22 (D.Md.

2005)

        Defendants have been unresponsive for nearly seven months;

neither Mr. Jackson nor Ms. Rodman have responded since the

court    addressed     their    motions     to     dismiss    in    September    2019.

Defendants have missed their deadlines to answer by nearly four

                                            3
      Case 1:18-cv-01946-DKC Document 33 Filed 04/21/20 Page 4 of 4



and five months respectively.      As such, clerk’s entry of default

is warranted.

III. Conclusion

     For the foregoing reasons, the motion for clerk’s entry of

default filed by Plaintiffs will be granted.           A separate order

will follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   4
